Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . By this amendment, 
Claims 1, 9, and 16 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822)
	With respect to independent claim 1, NA recites
A storage device, comprising: (memory system #10 (fig. 1 and relevant texts))
a die comprising a first plane and a second plane, wherein the first plane includes a first erase block and wherein the second plane includes a second erase block; (disclosing Die_0 and Die_1 (fig. 3A). Each Die has a plane_0 and plane_1 considered as a first plane and a second plane, respectively. In each die, the plane_0 includes a first Block_0 and plane_1 includes a second Block_0. The above blocks may be used to form a free super block (para 0053); which has been performed on by a garbage collection operation (paras 0005 and 0038; fig. 3A and relevant texts))
a controller (controller #200 (para 0042)) configured to form a superblock including the first erase block and the second erase block, and (the controller #200 is configured to form a super block, including the first Block_0 and second Block_0 in plane_0 and plane_1, respectively, of Die_0, and the first Block_0 and second Block_0 in plane_0 and plane_1, respectively, of Die_1 (para 0042; fig. 3A and relevant texts)
 to identify the first erase block as a bad block; (disclosing determining Block_0 in plane_1 of Die_1 as a bad block; and this Block_0 is considered as the first block identified as a bad block (para 0043; fig. 3B and relevant texts))
wherein the controller is further configured to switch the second erase block into a surplus state, to attempt to pair the second erase block with another erase block in the surplus state from the first plane, and (disclosing in responsive to determining the first Block in the plane_1 of Die_1 a bad block, the controller replaces this first Block_0 with Block_2 of the same plane_1. That suggests that the controller associating the second Block_0 in plane_0 of Die_1 with the spare block_2 in the plane_1 of the Die_1; and such associating may be considered as pairing. Before pairing the second Block_0 of plane_0 with the block Block_2 in plane_1 of Die_1, the controller may at least indicates that the second Block_0 is unpaired as opposed to being paired (fig. 3C). Thereby, the state of the second block Block_0 has been switched from paired to unpaired; and the unpaired state may be considered as a surplus state) if the attempt to pair is successful, to add the pair to a spare pool, (the disclosure of “Each of the plurality of dies may include a plurality of planes having planes Plane_0 and Plane_1 sharing a way 311 electrically coupled to the channel CH” (para 0038) together with using the Block_0 of plane_0 and Block_0 of plane_1 to form the super block (fig. 3) suggests that the method is to pair the Block_0 of plane_0 and Block_0 of plane_1. According to the rejection above, when indicating the second Block_0 in plane_0 of Die_1 needs to be paired with another block, it suggests that the second Block_0 may be released to a spare group before the pairing. As the Block_2 is used for replacing the bad block, the Block_2 may be considered as a free block; and that suggests that both the unpaired second Block_0 and the free Block_2 are released to a wherein the second erase block is not added to the spare pool if the attempt to pair is not successful, (disclosing a method for generating a super block. The super block comprises four blocks from four different planes, including plane _0 and plane_1 of Die_0, and plane_0 and plane_1 of Die_1 (fig. 3D and relevant texts). When the method identifies Block_0 of plane_1 of Die_1 of the super block as a bad block, Block_0 of plane_1 of Die_1 is paired with Block_0 of plane_0 of Die_1 to form a super block. In responsive to identifying the bad block, the method attempts to replace the bad block, but “there is no available memory block for replacing the bad block”; and that means “the attempt to pair is not successful”. In responsive to the failed attempt, the method generates a super block consists of three blocks instead of four blocks (paras 0045-0046; fig. 3D); and that means Block_0 in plane_0 of Die_1 is a used block, or in other words, the Block_0 in plane_0 of Die_1 is not released to a spare pool for pairing)
wherein the controller is further configured to include, in superblocks formed using the spare pool, good block in every plane of the die or good blocks in only the first plane or in only the second plane of the die, (disclosing the controller is configured to manage super blocks (para 0006), including a super block  comprises each block from each of the planes of a die (figs. 3A-B and relevant texts), and block(s) from only one of planes of a die (figs. 3C-D and relevant texts); and blocks in a super block are considered as good blocks) and 
to exclude blocks in the surplus state deemed unusable for superblock formation from future pairing attempts. (disclosing the super block comprising four blocks, and each of the blocks from a different plane of four planes of two dies #Die_0 and #Die_1 (para 0041; fig. 3A). When block_0 of plane_1 of the second die #Die_1 turns bad, it is replaced by second memory 
NA recites
the controller is further configured to include, in superblocks formed using the spare pool, good block in every plane of the die or good blocks in only the first plane or in only the second plane of the die
But NA does not explicitly recite
the controller is further configured to exclude, in superblocks formed using the spare pool, good blocks in only the first plane or in only the second plane of the die
	However, CHOI discloses a method of a memory controller configured to group at least two planes of a die into a super block (para 0010); and only one memory block in each of the planes would be included in the super block (para 0076). That means in the superblock the controller excludes blocks in only the first plane or in only the second plane of the die (para 0008). Thus, this method is analogous to what has been done by NA.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for forming super block(s) of NA, to include the method for generating super block(s) of CHOI. Therefore, the combination discloses the controller is further configured to exclude, in superblocks formed using the spare pool, good blocks in only the first plane or in only the second plane of the die. The person of 

With respect to independent claim 9, NA recites
A storage device, comprising: (memory system #10 (fig. 1 and relevant texts))
a die comprising a first plane and a second plane, wherein the first plane includes a first erase block and wherein the second plane includes a second erase block; (disclosing Die_0 and Die_1 (fig. 3A). Each Die has a plane_0 and plane_1 considered as a first plane and a second plane, respectively. In each die, the plane_0 includes a first Block_0 and plane_1 includes a second Block_0. The above blocks may be used to form a free super block (para 0053); which has been performed on by a garbage collection operation (paras 0005 and 0038; fig. 3A and relevant texts))
a controller (controller #200 (para 0042)) configured to form a superblock including the first erase block and the second erase block, to identify the second erase block as a bad block, and (from the rejection for claim 1 above, the replacement of the Block_0 in plane_1 of Die_1 with Block_2 of the same plane is considered as to form the super block comprising Block_0 in plane_1 of Die_1) to form a new superblock including erase blocks from the die in a spare pool after identifying the second erase block as the bad block; (according to the rejection for claim 1 above, the replacing the Block_0 in plane_1 of Die_1 with the Block_2 in the same plane of the same die is to form a new super block. The replacement of the Block_0 suggests that the 
wherein the controller is further configured to switch the first erase block into a surplus state, to attempt to pair the first erase block with another erase block in the surplus state from the second plane, and (disclosing in responsive to determining the first Block in the plane_1 of Die_1 a bad block, the controller replaces this first Block_0 with Block_2 of the same plane_1. That suggests that the controller associating the second Block_0 in plane_0 of Die_1 with the spare block_2 in the plane_1 of the Die_1; and such associating may be considered as pairing. Before pairing the second Block_0 of plane_0 with the block Block_2 in plane_1 of Die_1, the controller may at least indicates that the second Block_0 is unpaired as opposed to being paired (fig. 3C). Thereby, the state of the second block Block_0 has been switched from paired to unpaired; and the unpaired state may be considered as a surplus state)
 if the attempt to pair is successful, to add the pair to the spare pool, (the disclosure of “Each of the plurality of dies may include a plurality of planes having planes Plane_0 and Plane_1 sharing a way 311 electrically coupled to the channel CH)” (para 0038) together with using the Block_0 of plane_0 and Block_0 of plane_1 to form the super block (fig. 3) suggests that the method is to pair the Block_0 of plane_0 and Block_0 of plane_1. According to the rejection above, when indicating the second Block_0 in plane_0 of Die_1 needs to be paired with another block, it suggests that the second Block_0 may be released to a spare group before the pairing. As the Block_2 is used for replacing the bad block, the Block_2 may be considered as a free block; and that suggests that both the unpaired second Block_0 and the free Block_2 are released to a spare pool) wherein the first erase block is not added to the spare pool if the attempt to pair is not successful; (disclosing a method for generating a super block. The super block comprises four blocks from four different planes, including plane _0 and plane_1 of Die_0, and plane_0 and plane_1 of Die_1 (fig. 3D and relevant texts). When the method identifies Block_0 of plane_1 of Die_1 of the super block as a bad block, Block_0 of plane_1 of Die_1 is paired with Block_0 of plane_0 of Die_1 to form a super block. In responsive to identifying the bad block, the method attempts to replace the bad block, but “there is no available memory block for replacing the bad block”; and that means “the attempt to pair is not successful”. In responsive to the failed attempt, the method generates a super block consists of three blocks instead of four blocks (paras 0045-0046; fig. 3D); and that means Block_0 in plane_0 of Die_1 is a used block, or in other words, the Block_0 in plane_0 of Die_1 is not released to a spare pool for pairing)
wherein the controller is configured to attempt to pair the first erase block with the another erase block when a number of erase blocks in the new superblock is equal to a superblock threshold, (disclosing the controller tries to pair the block_0 in plane_0 of die_1 with block_2 in plane_1 of die_1 when block_0 in plane_1 of dies_1 becomes a bad block so as the super block may not have low performance during read a write operation and a read operation (para 0043; figs. 3A-B). That indicates that it requires a minimum number of blocks in a super block so that the super block may not have the low performance; and the minimum number of blocks may be considered a superblock threshold) 
wherein the controller is further configured to include, in superblocks formed using the spare pool, good block in every plane of the die or good blocks in only the first plane or in only the second plane of the die, and (disclosing the controller is configured to manage super blocks to exclude blocks in the surplus state deemed unusable for superblock formation from future pairing attempts. (disclosing the super block comprising four blocks, and each of the blocks from a different plane of four planes of two dies #Die_0 and #Die_1 (para 0041; fig. 3A). When block_0 of plane_1 of the second die #Die_1 turns bad, it is replaced by second memory block #Block_2 in the second plane #plane_1 of the second die# Die_1 (para 0043); and that suggests that the block_0 of #plane_1 of the second die #Die_1 is excluded from forming a super block (fig. 3B); and forming a superblock includes pairing one good block from each of the planes; thereby, the pairing may include searching for a good block from each plane; and thus, the pairing considered as pairing attempts)
NA recites
the controller is further configured to include, in superblocks formed using the spare pool, good block in every plane of the die or good blocks in only the first plane or in only the second plane of the die
But NA does not explicitly recite
the controller is further configured to exclude, in superblocks formed using the spare pool, good blocks in only the first plane or in only the second plane of the die
	However, CHOI discloses a method of a memory controller configured to group at least two planes of a die into a super block (para 0010); and only one memory block in each of the planes would be included in the super block (para 0076). That means in the superblock the 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for forming super block(s) of NA, to include the method for generating super block(s) of CHOI. Therefore, the combination discloses the controller is further configured to exclude, in superblocks formed using the spare pool, good blocks in only the first plane or in only the second plane of the die. The person of ordinary skill in the art would have been motivated to apply the modification for contributing to improve operation speed of memory device; and thereby, performance of the memory device is improved (CHOI, paras 0077 and 0106)) 

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), as applied to claim 1 above, in view of Syu et al. (US 2018/0217892, hereafter Syu)
	With respect to claim 2, NA recites
The storage device of claim 1, wherein the controller is configured to un-form the superblock after identifying the first erase block as the bad block, (from the rejection for claim 1 above, the replacement of the Block_0 in plane_1 of Die_1 with Block_2 of the same plane is considered as to form the super block comprising Block_0 in plane_1 of Die_1) to form a new superblock including erase blocks from the die in the spare pool, and (according to the rejection for claim 1 above, the replacing the Block_0 in plane_1 of Die_1 with the Block_2 in the same plane of the same die is to form a new super block)
to attempt to pair the second erase block with the another erase block when a number of erase blocks in the new superblock is includes a bad block. (the process of replacing a bad block in a super block in the rejection for claim 1 is applied to the new super block because the new super block is a super block)
NA recites
to attempt to pair the second erase block with the another erase block when a number of erase blocks in the new superblock includes a bad block
But Na does not explicitly recite
to attempt to pair the second erase block with the another erase block when a number of erase blocks in the new superblock is equal to a superblock threshold
However, Syu discloses a method for forming a superblock, including limiting a total number of bad blocks within the superblock (paras 0065-0066). When the number of bad block within the superblock exceeds a threshold, it indicates that the number of good blocks within the superblock may be less than a superblock threshold; and that makes the superblock may be unusable (para 0086). In order to improve the quality of the superblock, the number of bad blocks within the superblock may be kept below or equal to the threshold, and the number of good blocks at least equal to the superblock threshold. Thus, this method is analogous to what has been done by NA.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for generating the super block of NA, to include the method for limiting the number of bad blocks within a superblock to a threshold of Syu. Therefore, NA would be modified by Syu so that NA would pairing the 

Claims 3 and 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), as applied to claim 1 above, in view of Asnaashari et al. (US 2010/0228940, hereafter Asnaashari)
With respect to claim 3, NA recites
The storage device of claim 1, further comprising one or more additional dies, (disclosing one or more additional dies (fig. 3A)) wherein the controller is configured to attempt to pair the second erase block with the another erase block according to the availability of the another erase block. (according to the rejection for claim 1, the process of pairing the second erase block with the another erase block is based on the availability of the another erase block. Paring is performed by replacing the corresponding bad block.
NA recites
to pair the second erase block with the another erase block according to the availability of the another erase block
But NA does not explicitly recite
to pair the second erase block with the another erase block according to a die sequence, wherein the die sequence is based on a first plane count including a first number of single plane bad blocks in the first plane and a second plane count including a second number of single plane bad blocks in the second plane
	However, Asnaashari discloses a method for replacing bad physical blocks in a super block formed from a number of dies. The replacement is based on at least an uppermost expected number of defective blocks per plane (paras 0028, 0073, and 0075). The replacement of the bad physical blocks may be considered as a pairing process (abstract; fig. 5 and relevant texts); and the pairing process may be performed according to a die sequence. Thus, this method is analogous to what has been done by NA.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for replacing bad blocks of NA, to include the method for replacing bad blocks of Asnaashari. Therefore, the combination discloses to pair the second erase block with the another erase block according to a die sequence, wherein the die sequence is based on a first plane count including a first number of single plane bad blocks in the first plane and a second plane count including a second number of single plane bad blocks in the second plane. The person of ordinary skill in the art would have been motivated to apply the modification for assisting in improving memory block selection efficiency and allocation efficiency can increase the life of an SSD (Asnaashari, para 0006))

	With respect to claim 4, the combination of NA and Asnaashari recites
The storage device of claim 3, wherein the controller is further configured to update the first plane count when the bad block is identified from the first erase block. (according to the rejection for claim 3, the disclosure of Asnaashari (para 0073) suggests that the method 

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), in view of Asnaashari et al. (US 2010/0228940, hereafter Asnaashari), as applied to claim 3 above, in view of Gangadhar et al. (US 2019/0042112, hereafter Gangadhar)
With respect to claim 5, the combination of NA and Asnaashari recites
The storage device of claim 3, wherein the controller is configured to exclude bad blocks of the die from the die sequence based on the first plane count and the second plane count. (according to the rejection for claim 3, the combination of NA and Asnaashari discloses excluding bad blocks in a plane(s) of a die from the die sequence based on the first plane count and the second plane count.
Na recites
to exclude bad blocks of the die from the group of dies 
But NA does not explicitly recite
to exclude the die from the group of dies
However, Gangadhar discloses a method for excludes one or more non-volatile memory dies when the one or more non-volatile memory dies have a number of bad blocks that exceed the predefined threshold (paras 0021 and 0069), analogous to what has been done by the combination of NA and Asnaashari.


Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), as applied to claim 1 above, in view of Jain (US 2020/0293444)
With respect to claim 6, NA recites
The storage device of claim 1, further comprising one or more additional dies, wherein the controller is configured to attempt to pair the second erase block with the another erase block according to a die sequence, wherein the die sequence is based on an erase block count of the planes for the die in the spare pool. (NA discloses configuring a super block by combining a number of physical blocks from the planes (fig. 3 and relevant texts).

the die sequence is based on an erase block count of the planes for the die in the spare pool
But NA does not explicitly recite
the die sequence is based on an erase block count for the die in the spare pool
However, Jain discloses a method for configuring a super block based on “the fold parameter, a number of physical blocks from each plane in the memory die to a superblock. For example, if the fold parameter is equal to two folds, the memory controller may associate two physical blocks from each plane to a superblock” (para 0040). That suggests that if the fold parameter is equal to a number such that the memory controller may associate all physical blocks in the planes of a die to the super block (para 0021). The all physical blocks in the planes of the die may be considered as an erase block count for the die, which may be in a spare pool. Therefore, the method configures the super block according to a die sequence, which is based on an erase block count for the die in the spare pool. Thus, this method is analogous to what has been done by NA.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for forming a super block of NA to include the method for configuring the super block of Jain. Therefore, the combination discloses the controller is configured to attempt to pair the second erase block with the another erase block according to a die sequence, wherein the die sequence is based on an erase block count for the die in the spare pool. The person of ordinary skill in the art would have been 

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA),  in view of CHOI (US 2019/0250822), in view of Asnaashari et al. (US 2010/0228940, hereafter Asnaashari), as applied to claim 1 above, in view of Byom et al. (US 2011/0302445, hereafter Byom)
	With respect to claim 7, the combination of NA and Asnaashari recites
The storage device of claim 1, further comprising one or more additional dies, wherein the controller is configured to attempt to pair the second erase block with the another erase block according to a die sequence, wherein the die sequence is based on a bad block count for planes of the die. (according to the rejection for claim 3, Asnaashari discloses a method for configuring the super block according to the bad block count for panes of the die.
The combination of NA and Asnaashari recites
the die sequence is based on a bad block count for the planes of the die
But the combination of NA and Asnaashari does not explicitly recite
the die sequence is based on a bad block count for the die
	However, Byom discloses a method for forming a super block (para 0022), comprising monitoring the number of bad blocks per die in the system (para 0048); and that suggests at least that the forming the super block would exclude the number of bad blocks in the die. Such forming may be considered as to be based on a bad block count for the die. Thus, this method is analogous to what has been done by the combination of NA and Asnaashari. 


Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), as applied to claim 1 above, in view of Asnaashari et al. (US 2010/0228940, hereafter Asnaashari), in view of Jain (US 2020/0293444), and in view of Byom et al. (US 2011/0302445, hereafter Byom)
With respect to claim 8, NA recites
The storage device of claim 1, further comprising one or more additional dies, wherein the controller is configured to attempt to pair the second erase block with the another erase block according to a die sequence, wherein the die sequence is based on a first plane count including a first number of single plane bad blocks in the first plane, a second plane count including a second number of single plane bad blocks in the second plane, (similar rejection for claim 3 is applied, mutatis mutandis, to claim 8) an erase block count for the die in the spare pool, and (similar rejection for claim 6 is applied, mutatis mutandis, to claim 8) a bad block count for the die. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 8)

Claims 10 and 11  are rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), in view of Asnaashari et al. (US 2010/0228940, hereafter Asnaashari)
	With respect to claim 10, the combination NA and Asnaashari recites
The storage device of claim 9, further comprising one or more additional dies, wherein the controller is configured to attempt to pair the first erase block with the another erase block according to a die sequence, wherein the die sequence is based on a first plane count including a first number of single plane bad blocks in the first plane and a second plane count including a second number of single plane bad blocks in the second plane. (similar rejection for claim 3 is applied, mutatis mutandis, to claim 10)

With respect to claim 11, NA recites
The storage device of claim 10, wherein the controller is further configured to update the second plane count when the bad block is identified from the second erase block. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 11)

Claim 12 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), and in view of Asnaashari et al. (US 2010/0228940, hereafter Asnaashari), as applied to claim 10 above, in view of Gangadhar et al. (US 2019/0042112, hereafter Gangadhar)
With respect to claim 12, NA recites
The storage device of claim 10, wherein the controller is configured to exclude the die from the die sequence based on the first plane count and the second plane count. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 12)

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), as applied to claim 9 above, in view of Jain (US 2020/0293444)
With respect to claim 13, NA recites
The storage device of claim 9, further comprising one or more additional dies, wherein the controller is configured to attempt to pair the first erase block with the another erase block according to a die sequence, wherein the die sequence is based on an erase block count for the die in the spare pool. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 13)

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), and in view of Asnaashari et al. (US 2010/0228940, hereafter Asnaashari), as applied to claim 9 above, in view of Byom et al. (US 2011/0302445, hereafter Byom)
With respect to claim 14, NA recites
The storage device of claim 9, further comprising one or more additional dies, wherein the controller is configured to attempt to pair the first erase block with the another erase block according to a die sequence, wherein the die sequence is based on a bad block count for the die. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 14)

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), and in view of Asnaashari et al. (US 2010/0228940, hereafter Asnaashari), as applied to claim 9 above, in view of Jain (US 2020/0293444), and in view of Byom et al. (US 2011/0302445, hereafter Byom)
With respect to claim 15, NA recites
The storage device of claim 9, further comprising one or more additional dies, wherein the controller is configured to attempt to pair the first erase block with the another erase block according to a die sequence, wherein the die sequence is based on a first plane count including a first number of single plane bad blocks in the first plane, a second plane count including a second number of single plane bad blocks in the second plane, an erase block count for the die in the spare pool, and a bad block count for the die. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 15)

Claims 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over NA et al. (US 2020/0310967, hereafter NA), in view of CHOI (US 2019/0250822), view of Asnaashari et al. (US 2010/0228940, hereafter Asnaashari), in view of Gangadhar et al. (US 2019/0042112, hereafter Gangadhar), in view of Jain (US 2020/0293444), and further in view of Byom et al. (US 2011/0302445, hereafter Byom)
	With respect to independent claim 16, NA recites
A storage device, comprising: (memory system#10 (fig. 1 and relevant texts))
 a die comprising a first plane and a second plane, wherein the first plane includes a first erase block and wherein the second plane includes a second erase block; (disclosing Die_0 and Die_1 (fig. 3A). Each Die has a plane_0 and plane_1 considered as a first plane and a second plane, respectively. In each die, the plane_0 includes a first Block_0 and plane_1 includes a second Block_0. The above blocks may be used to form a free super block (para 0053); which has been performed on by a garbage collection operation (paras 0005 and 0038; fig. 3A and relevant texts))
one or more additional dies; and (para 0038)
a controller (controller #200 (para 0042)) configured to form a superblock including the first erase block and the second erase block, and (the controller #200 is configured to form a super block, including the first Block_0 and second Block_0 in plane_0 and plane_1, respectively, of Die_0, and the first Block_0 and second Block_0 in plane_0 and plane_1, respectively, of Die_1 (para 0042; fig. 3A and relevant texts)
to identify the second erase block as a bad block; (disclosing determining Block_0 in plane_1 of Die_1 as a bad block; and this Block_0 is considered as the first block identified as a bad block (para 0043; fig. 3B and relevant texts))
 wherein the controller is further configured to switch the first erase block into a surplus state, to attempt to pair the first erase block with another erase block in the surplus state from the second plane, and (disclosing in responsive to determining the first Block in the plane_1 of Die_1 a bad block, the controller replaces this first Block_0 with Block_2 of the same plane_1. That suggests that the controller associating the second Block_0 in plane_0 of Die_1 
 if the attempt to pair is successful, to add the pair to a spare pool, (the disclosure of “Each of the plurality of dies may include a plurality of planes having planes Plane_0 and Plane_1 sharing a way 311 electrically coupled to the channel CH)” (para 0038) together with using the Block_0 of plane_0 and Block_0 of plane_1 to form the super block (fig. 3) suggests that the method is to pair the Block_0 of plane_0 and Block_0 of plane_1. According to the rejection above, when indicating the second Block_0 in plane_0 of Die_1 needs to be paired with another block, it suggests that the second Block_0 may be released to a spare group before the pairing. As the Block_2 is used for replacing the bad block, the Block_2 may be considered as a free block; and that suggests that both the unpaired second Block_0 and the free Block_2 are released to a spare pool)
wherein the first erase block is not added to the spare pool if the attempt to pair is not successful; (disclosing a method for generating a super block. The super block comprises four blocks from four different planes, including plane _0 and plane_1 of Die_0, and plane_0 and plane_1 of Die_1 (fig. 3D and relevant texts). When the method identifies Block_0 of plane_1 of Die_1 of the super block as a bad block, Block_0 of plane_1 of Die_1 is paired with Block_0 of plane_0 of Die_1 to form a super block. In responsive to identifying the bad block, the method attempts to replace the bad block, but “there is no available memory block for replacing the 
wherein the controller is configured to attempt to pair the first erase block with the another erase block according to a die sequence, (disclosing two dies Die_0 and Die_1, and  each die comprises two planes plane_0 and plane_1, each plane having two memory blocks Block_0 and Block_2. In Die_0, the controller is to pair Block_0 of plane_0 with Block_0 of plane_1. Similarly, in die_1, Block_0 in plane_0 is paired with Block_0 of plane_1 (para 0041; fig. 3A). Thereby, the controller tries to pair the blocks according to a die sequence) 
wherein the die sequence is based on a first plane count including a first number of single plane bad blocks in the first plane, (disclosing the die sequence may be based number of blocks in plane_0, in which block_2 of the plane_0, considered as a first plane, may become a bad block as in the case of block_0 in plane_1 of die_1  (paras 0041 and 0043; figs. 3B) a second plane count including a second number of single plane bad blocks in the second plane, an erase block count for the die in the spare pool, and a bad block count for the die; (similarly, plane_1 of Die_0 may be considered as a second plane. The number of blocks in this plane_1 includes block_0 and block_2, and either block may become a bad block, which is similar to bad block in plane_1 of die_1 (para 0043; fig. 3A-3B). The number blocks in the plane_1 may include block_2, which may become a bad block, which is similar to block_2 in plane_1 of die_1 (para 0043; fig. 3B), an erase block, which is block_0 in plane_1 of die_0, in the spare pool)
wherein the controller is further configured to include, in superblocks formed using the spare pool, good block in every plane of the die or good blocks in only the first plane or in only the second plane of the die, and (disclosing the controller is configured to manage super blocks (para 0006), including a super block  comprises each block from each of the planes of a die (figs. 3A-B and relevant texts), and block(s) from only one of planes of a die (figs. 3C-D and relevant texts); and blocks in a super block are considered as good blocks) to exclude blocks in the surplus state deemed unusable for superblock formation from future pairing attempts. (disclosing the super block comprising four blocks, and each of the blocks from a different plane of four planes of two dies #Die_0 and #Die_1 (para 0041; fig. 3A). When block_0 of plane_1 of the second die #Die_1 turns bad, it is replaced by second memory block #Block_2 in the second plane #plane_1 of the second die# Die_1 (para 0043); and that suggests that the block_0 of #plane_1 of the second die #Die_1 is excluded from forming a super block (fig. 3B); and forming a superblock includes pairing one good block from each of the planes; thereby, the pairing may include searching for a good block from each plane; and thus, the pairing considered as pairing attempts)
NA recites
the controller is further configured to include, in superblocks formed using the spare pool, good block in every plane of the die or good blocks in only the first plane or in only the second plane of the die
But NA does not explicitly recite
the controller is further configured to exclude, in superblocks formed using the spare pool, good blocks in only the first plane or in only the second plane of the die, and good blocks in only a single plane of each of the one or more additional dies
However, CHOI discloses a method of a memory controller configured to group at least two planes of a die into a super block (para 0010); and only one memory block in each of the planes would be included in the super block (para 0076). That means in the superblock the controller excludes blocks in only the first plane or in only the second plane of the die (para 0008), and that means the superblock include good blocks, and each good block is in a single plane of the dies. Thus, this method is analogous to what has been done by NA.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for forming super block(s) of NA, to include the method for generating super block(s) of CHOI. Therefore, the combination discloses the controller is further configured to exclude, in superblocks formed using the spare pool, good blocks in only the first plane or in only the second plane of the die, and good blocks in only a single plane of each of the one or more additional dies. The person of ordinary skill in the art would have been motivated to apply the modification for contributing to improve operation speed of memory device; and thereby, performance of the memory device is improved (CHOI, paras 0077 and 0106)) 

With respect to claim 17, NA recites
The storage device of claim 16, wherein the controller is configured to form a new superblock including erase blocks from the die and from the one or more additional dies in the spare pool after identifying the second erase block as the bad block, and to attempt to pair the first erase block with the another erase block when a number of erase blocks in the new superblock is equal to a superblock threshold. (similar to the rejection for claim 2 is applied, mutatis mutandis, to claim 17)

With respect to claim 18, NA recites
The storage device of claim 16, wherein the controller is further configured to update the second plane count when the bad block is identified from the second erase block. (similar to the rejection for claim 4 is applied, mutatis mutandis, to claim 18)

With respect to claim 19, the combination of NA and Asnaashari recites
The storage device of claim 16, wherein the controller is further configured to update one of the first plane count or the second plane count when another bad block is identified from a new superblock. (the disclosure of Asnaashari (para 0073) suggests that the method monitors the number of defective blocks per plane; and that also suggests that the method updates the first plane count when a defective block is identified from any planes of any block of a super block of NA)

With respect to claim 20, the combination of NA, Asnaashari, and Gangadhar recites
The storage device of claim 16, wherein the controller is configured to exclude the die from the die sequence based on the first plane count and the second plane count. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 20)

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/04/2022, with respect to the rejection(s) of claim(s) 1-20 under AIA  U.S.C 102 and 103 have been fully considered and are not persuasive.  
	Claim Rejection – 35 U.S.C. 103 (pages 7-10)
Claims 1, 9, 16: (pages 8-10)
With respect to the argument: (the Remarks, page 8 and page 10)
[page 8]: “To provide further clarity, independent claim 1 has been amended to include the recitation that the controller is further configured ... to exclude blocks in the surplus state deemed unusable for superblock formation from future pairing attempts. Independent claims 9 and 16 have been amended to recite similar features.”
[page 10]: “Similarly, Applicant cannot find any teaching in the combination of Na or Choi of the formation of a surplus state not used for future pairing attempts, as in amended independent claim 1.”
[ page 10]: “By contrast, neither Choi nor Na disclose or suggest improving scanning time or otherwise by maintaining a surplus state of blocks deemed unusable for superblock formation from future pairing attempts at least since neither Choi nor Na maintain such a surplus state of blocks that take future pairing attempts into account. Accordingly, the amended independent claims are distinguishable over the combination of Na and Choi.”
Response: Examiner respectfully disagrees. Na discloses the super block comprising four blocks, and each of the blocks from a different plane of four planes of two dies #Die_0 and 

Claims 2-8, 10-15, 17-20: (page 10)
Since claims 2-8, 10-15, and 17-20 depend on from one of amended independent claims 1, 9, and 16; thereby, claims 2-8, 10-15, and 17-20 are rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137